          Case 3:20-cr-00540-BR        Document 1       Filed 12/11/20    Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


 UNITED STATES OF AMERICA                          3:20-cr-00540-BR

                v.                                 INFORMATION

 PAMELA CHENEY,                                    18 U.S.C. § 641

                Defendant.

                       THE UNITED STATES ATTORNEY CHARGES:

                                            COUNT 1
                                  (Theft of Government Funds)
                                        (18 U.S.C. § 641)

       Between on or about August 1, 1998, and continuing through on or about May 31, 2018, in

the District of Oregon, defendant PAMELA CHENEY did knowingly and willfully steal and

convert to her own use or the use of another, money of the Social Security Administration, a

department and agency of the United States, to wit: by receiving Social Security Retirement Insurance

Benefits (RIB) in an approximate amount of $247,656.00, based on fraudulent representations and

concealments;

       All in violation of Title 18, United States Code, Sections 641.

Dated: December 11, 2020                            Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    /s/ Rachel K. Sowray
                                                    RACHEL SOWRAY, OSB #095159
                                                    Special Assistant United States Attorney
Information                                                                                 Page 1
                                                                                    Revised April 2018
